Citation Nr: 1805257	
Decision Date: 01/26/18    Archive Date: 02/07/18

DOCKET NO.  14-15 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a compensable initial rating for service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Hubers, Counsel


INTRODUCTION

The Veteran had active service from February 1973 to January 1976.

 This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office in Houston, Texas.

The Veteran testified before the undersigned at a September 2017 Board hearing held via videoconference. The Veteran also testified at a September 2013 hearing before another VLJ on a separate issue.  Transcripts of both hearings are of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At his September 2016 Board hearing, the Veteran testified to worsening symptoms of bilateral hearing loss and an October 2015 audiological examination by VA for treatment purposes suggests significant worsening of hearing acuity since the October 2012 VA examination.  A remand for an updated VA examination with respect to the Veteran's hearing loss is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the electronic claims file all relevant VA treatment records from Harlingen since March 2017.  

Also, since the actual audiograms are maintained in CPRS, rather than within the progress notes, obtain all audiograms from Harlingen from 2011 to the present.
2.  The Veteran should be provided an examination to determine the symptoms and severity of his bilateral hearing loss.  

3.  Then, after any needed development, readjudicate the bilateral hearing loss claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

